Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of the claims must be shown: a particular application (claim 4);  
application-level function call path for at least one function call, a particular transaction, transaction length, a predetermined threshold (claim 6); remediation recommendation (claims 7 and 8); process (claim 9); a web server, a file server, a database server, an operating system-executed process, and a network device (claim 10); deactivating (claim 12); terminating (claim 13); system health category (claim 15); performance score (claim 17); data source (claim 18); and nodes (claim 20).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Response to Arguments
The arguments have been fully considered.  The applicant maps claim limitations to parts of the Specification and the drawings.  The mapping to the Specification, however, does not take the place of depicting in the drawings.  
Much of the text in Figures 1, 2, and 4-10 of the drawings, moreover, is illegible.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the illegibility. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Regarding claim 14, “the reference data” lacks antecedent basis.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The steps of, baed on applying reference data to system performance data, identifying a technology stack component and based on the system performance data, generating the performance parameter for the technology stack component (claim 1); identifying a particular 
The claims recite the additional elements of collecting, by a processing circuit comprising computer-executable instructions executed by a processor of a computing device, system performance data for an enterprise computing environment; generating at least one cross-stack monitor schema comprising a technology stack component descriptor and a performance parameter, comprising: populating the technology stack component descriptor based on the reference data; and populating the performance parameter corresponding to the technology stack component descriptor with at least a subset of the system performance data; and linking, by an electronic dashboard circuit, the at least one cross-stack monitor schema to an electronic dashboard, the electronic dashboard accessible via a user interface of an administrator computing device (claim 1); wherein the at least one cross-stack monitor schema comprises application performance data (claim 2) and further comprises at least one of shared services performance data, middleware performance data and infrastructure performance data corresponding to the application performance data (claim 3); collecting reference data corresponding to the particular application (claim 5); generating an alert related to at least one of the particular application, the shared services performance data, the middleware performance data and the infrastructure performance data; and displaying the alert via the electronic dashboard (claim 6); generating a remediation recommendation corresponding to the alert, the remediation recommendation 
The combination of the latter additional elements is no more than mere instructions to apply the exception using the generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of circuits, processor, computer device, instructions, schema, change management database,  electronic dashboard, web server, file server, database server, operating system-executed process, network device, and CRM amount to no more than mere 
Claims 14-20 are also rejected under 35 U.S.C. 101 as covering non-statutory subject matter because the broadest reasonable interpretation of “computer readable [recording] medium” covers a signal per se.  Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb. 23, 2010).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim(s).  Id.

Response to Arguments
The arguments have been fully considered.  The applicant argues that “[t]he Office improperly dismissed the entirety of claim 1 as an abstract idea merely based  on an assertion (which the Applicant does not agree with) that a single operation of ‘identifying a technology stack component" is a mental process.’”  (Resp. 9.)  The Examiner did not such thing; he parsed the claim limitations into an abstract idea; insignificant extra-solution activity; and well-understood, routine, and conventional activities.
Similarly, he argues that “the Office did not properly consider the entirety of  the features of claim 1 under the ‘abstract idea’ prong of the analysis.”  (Resp. 12.)  Again, the Examiner considered the entirety of the features and parsed the claim limitations 
The applicant argues that “claim 1 includes the technical steps of monitoring technology in a cross-stack schema, which, advantageously, allows system administrators to address infrastructure-based problems that affect application performance.”  (Resp. 10.)  As aforementioned, collecting/ receiving data/information and generating and populating the schema are insignificant extra-solution activity of gathering data to analyze and storing the data.  
Claim 1 does not recite addressing infrastructure-based problems that affect application performance.  Claims 12 and 13 recite such limitations, and, as the applicant observes (Resp. 8), these claims are not rejected under 35 U.S.C. 101.  N.B.  The limitations of claims 12-13, along with the limitations of intervening claim 11, could be incorporated into claim 8 to overcome its rejection over 35 U.S.C. § 101. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-3 are rejected as being unpatentable over US 20180373558 (Chang) in view of US 20110231582 (Uysal) further in view of US 20100332645 (Duggan) and US 20190384858 (Yalakanti). 
Regarding claim 1, Chang teaches or suggests a method for enterprise information technology (IT) monitoring, comprising: collecting, by a processing circuit comprising computer-executable instructions executed by a processor of a computing device, system performance data for an enterprise computing environment (¶ 54);
generating at least one monitor schema comprising a technology stack component descriptor and a performance parameter, comprising: identifying a technology stack component (¶ 47); 
based on the system performance data, generating the performance parameter for the technology stack component; (¶ 49); 
populating the technology stack component descriptor based on the reference data and populating the performance parameter corresponding to the technology stack component descriptor with at least a subset of the system performance data (¶ 54).
Chang does not expressly disclose the schema being cross-stack.
Uysal teaches or suggests cross-stack data ((¶¶ 12-13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chang’s monitoring and Uysal’s data to generate at least one cross-stack monitor schema.  A rationale to so would have 
Chang does not expressly disclose based on applying reference data to the system performance data, identifying a technology stack component, wherein the reference data comprises change management database data.
Duggan teaches or suggests applying reference data to system performance , wherein the reference data comprises change management database data (¶¶ 27, 30).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chang’s monitoring, Uysal’s data, and Duggan’s database to apply reference data to the system performance data, wherein the reference data comprises change management database data.  A rationale to do so would have been to enhance monitoring to make use of data not natively available.    
Chang does not expressly disclose linking, by an electronic dashboard circuit, the at least one cross-stack monitor schema to an electronic dashboard, the electronic dashboard accessible via a user interface of an administrator computing device.
Yalakanti teaches or suggests linking, by an electronic dashboard circuit, at least one monitor schema to an electronic dashboard, the electronic dashboard accessible via a user interface of an administrator computing device (¶¶ 30, 35).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chang’s monitoring, Uysal’s data, Duggan’s database, and Yalakanti’s dashboard to link, by an electronic dashboard circuit, the at least one cross-stack monitor schema to an electronic dashboard, the 
Regarding claim 2, the aforementioned combination teaches or suggests the at least one cross-stack monitor schema comprises application performance data (Uysal ¶ 12 ).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 3, the aforementioned combination teaches or suggests the at least one cross-stack monitor schema further comprises at least one of shared services performance data, middleware performance data and infrastructure performance data corresponding to the application performance data (Uysal ¶ 12 ).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.

Claim 4 is rejected as being unpatentable over US 20180373558 (Chang) in view of 20110231582 (Uysal) further in view of US 20100332645 (Duggan), US 20190384858 (Yalakanti), and US 9870298 (Jackson). 
Chang does not expressly disclose identifying a particular application based on the system performance data.
Jackson teaches or suggests identifying a particular application based on system performance data (abs.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chang’s monitoring, Uysal’s 

Claim 5 is rejected as being unpatentable over US 20180373558 (Chang) in view of 20110231582 (Uysal) further in view of US 20100332645 (Duggan), US 20190384858 (Yalakanti), US 9870298 (Jackson), and US 9594546 (Todd). 
Chang does not expressly disclose, but Todd teaches or suggests collecting reference data corresponding to the particular application; and based on the reference data, determining the at least one of the shared services performance data, the middleware performance data and the infrastructure performance data (9:24-43, fig. 10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chang’s monitoring, Uysal’s data, Duggan’s database, and Yalakanti’s dashboard, Jackson’s identifying, and Todd’s mapping to collect reference data corresponding to the particular application; and based on the reference data, determine the at least one of the shared services performance data, the middleware performance data and the infrastructure performance data.  A rationale to so would have been to locate related data.


Claims 8, 10, and 11 are rejected as being unpatentable over US 20180131574 (Jacobs) in view of US 9870298 (Jackson) further in view of US 9594546 (Todd) and US 20100332645 (Duggan). 

receiving system performance data corresponding to at least one of a shared services component, a middleware component and an infrastructure component (claim 1); 
based on the system performance data, identifying an underperforming component from among the at least one of the shared services component, the middleware component and the infrastructure component; and generating a remediation recommendation corresponding to the underperforming component (¶ 73).
Jacobs does not expressly disclose, but Jackson teaches or suggests the system performance issue as related to a particular application (abs.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Jacobs’ self-correction and Jackson’s identifying to identify a particular application based on system performance data.  A rationale to so would have been to correct the specific performance issue.
Jacobs does not expressly disclose, but Todd teaches or suggests, based on reference data for a particular application, determining at least one of a shared services component, a middleware component and an infrastructure component corresponding to the particular application (9:24-43).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Jacobs’ self-correction, Jackson’s identifying, and Todd’s mapping to based on reference data for the particular 
Jacobs does not expressly disclose, but Duggan teaches or suggests reference data comprises change management database data (¶¶ 27, 30).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Jacobs’ self-correction, Jackson’s identifying, Todd’s mapping, and Duggan’s database to employ reference data comprising change management database data.  A rationale to do so would have been to enhance monitoring to make use of data not natively available.
Regarding claim 10, the aforementioned combination teaches or suggests the underperforming component comprises at least one of a web server, a file server, a database server, an operating system-executed process, and a network device (Jacobs ¶¶ 7, 71).  
Regarding claim 11, the aforementioned combination teaches or suggests performing a system action on the underperforming component  (Jacobs ¶ 75).  

Claim 9 is rejected as being unpatentable over US 20180131574 (Jacobs) in view of US 9870298 (Jackson) further in view of US 9594546 (Todd), US 20100332645 (Duggan), and US 20150149609 (Zou). 
Jacobs does not expressly disclose, but Zou teaches or suggests the system performance issue relates to a timing of a particular system-executed process associated with the particular application (¶ 85).


Claim 12 is rejected as being unpatentable over US 20180131574 (Jacobs) in view of US 9870298 (Jackson) further in view of US 9594546 (Todd), US 20100332645 (Duggan), and US 10728085 (Chen). 
Jacobs does not expressly disclose, but Chen teaches or suggests deactivating the underperforming component (10:33-35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Jacobs’ self-correction, Jackson’s identifying, Todd’s mapping, Duggan’s database, and Chen’s deactivating to deactivate the underperforming component.  A rationale to so would have been minimize impact of the underperformance.  

Claim 13 is rejected as being unpatentable over US 20180131574 (Jacobs) in view of US 9870298 (Jackson) further in view of US 9594546 (Todd), US 20100332645 (Duggan), and US 20200364101 (Bottomley). 
Jacobs does not expressly disclose, but Bottomley teaches or suggests terminating a system process associated with a particular user (¶ 9).


Claim 14 is rejected as being unpatentable over US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), and  US 20190384858 (Yalakanti). 
Uysal teaches or suggests a computer-readable medium (CRM) comprising computer-executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: generate cross-stack monitor data comprising system performance information related to a particular application and at least one of a shared services component, a middleware component and an infrastructure component corresponding to the particular application (¶¶ 12-13).
Uysal does not expressly disclose the data as a schema.
Makrucki teaches or suggests a monitor schema (4:4-13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data and Makrucki’s schema to save the data model as a schema.  A rationale to so would have been to preserve the performance information for future reference and use to optimize performance.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, Makrucki’s schema, and Dandu’s function calls according to known methods to yield predictable results of identifying the at least one of the shared services component, the middleware component and the infrastructure component based on monitoring function calls of the particular application.  
Uysal does not expressly disclose, but Duggan teaches or suggests reference data comprises change management database data (¶¶ 27, 30).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, Makrucki’s schema, Dandu’s function calls, and Duggan’s database to employ reference data comprising change management database data.  A rationale to do so would have been to enhance monitoring to make use of data not natively available.
Uysal does not expressly disclose, but Yalakanti teaches or suggests retrieve system performance information from the cross-stack monitor schema; generate an electronic dashboard comprising the system performance information; and cause the electronic dashboard to be displayed on a display of a computing device  (¶¶ 30, 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, 

Claim 15 is rejected as being unpatentable over US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), US 20190384858 (Yalakanti), and US 20160285707 (Pawlowski). 
Uysal does not expressly disclose, but Pawlowski teaches or suggests the system performance information comprises a system health category (¶ 46). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, Makrucki’s schema, Dandu’s function calls, Duggan’s database, Yalakanti’s dashboard, and Pawlowski’s category so the system performance information comprises a system health category.  A rationale to so would have been to provide a convenient metric.  

Claim 16 is rejected as being unpatentable over US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), US 20190384858 (Yalakanti),and US 10440153 (Smith).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, Makrucki’s schema, Dandu’s function calls, Duggan’s database, Yalakanti’s dashboard,  and Smith’s score so the system performance information comprises a system health.  A rationale to so would have been to provide a convenient metric.  

Claims 17 and 18 are rejected as being unpatentable over U US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), US 20190384858 (Yalakanti), and US 20160301584 (Gehl).
Regarding claim 17, Uysal does not expressly disclose, but Gehl teaches or suggests determine a first user entity associated with the particular application; determine a second user entity associated with the particular application; generate first system performance information corresponding to the first user entity and second system performance information corresponding to the second user entity; and cause the electronic dashboard to display the first system performance information and the second system performance information  (¶¶  14-15). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, Makrucki’s schema, Dandu’s function calls, Duggan’s database, Yalakanti’s dashboard,  and Gehl’s data sources to determine a first user entity associated with the particular 
Regarding claim 18, Gehl teaches or suggests the first user entity is an inbound data source or an outbound data source (¶¶  14-15).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 17.

Claims 17 and 19 are rejected as being unpatentable over US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), US 20190384858 (Yalakanti), and US 20170102861 (Redenbach).
Regarding claim 17, Uysal does not expressly disclose, but Redenbach teaches or suggests determine a first user entity associated with the particular application; determine a second user entity associated with the particular application; generate first system performance information corresponding to the first user entity and second system performance information corresponding to the second user entity; and cause the electronic dashboard to display the first system performance information and the second system performance information  (¶ 62). 

Regarding claim 19, Redenbach teaches or suggests the first user entity is a particular business unit (¶ 62).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 17.

Claim 20 is rejected as being unpatentable over US 20110231582 (Uysal) in view of US 9641399 (Makrucki) further in view of US 20140101731 (Dandu), US 20100332645 (Duggan), US 20190384858 (Yalakanti), and US 9497136 (Ramarao).
Uysal does not expressly disclose, but Ramarao teaches or suggests the system performance information displayed on the electronic dashboard comprises a plurality of nodes, each of the plurality of nodes corresponding to a system component associated with the particular application (fig. 8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Uysal’s cross-stack data, 

Response to Arguments
The arguments have been fully considered.  “Applicant respectfully traverses these rejections and submits that none of the cited references disclose, teach or suggest ‘wherein the reference data comprises change management database data’ of the amended claim 1.”  (Resp. 14.)  Duggan, however, teaches or suggests the limitation as aforementioned.
Although claim 1 recites “applying reference data to the system performance dat” 
The applicant also argues that “Makrucki describes the monitoring system being cross-stack, rather than the monitored system being cross-stack.”  (Resp. 15.)  The Examiner disagrees but has cited Uysal for the limitation.  

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20190132381 discloses transparent user interface integration between remote applications and their local counterparts (abs.).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448